           Case 1:21-cr-00167-LJL Document 26
                                           27 Filed 09/16/21 Page 1 of 1




                                                September 16, 2021
                              REQUEST GRANTED.
                              The Status Conference previously set for September 17, 2021 is RESCHEDULED to
BY ECF
                              October 29, 2021 at 2:00pm. The Court, with consent of all parties, excludes time
Honorable Lewis J. Lima
                              from September 16, 2021 until October 29, 2021 under the Speedy Trial Act, 18
United States District Judge
Southern District of New York USC 3161(h)(7)(A), upon a finding that the interests of justice outweigh the interests
Daniel Patrick Moynihan       of the public and the defendant in a speedy trial, in that the time between now and
United States Courthouse      October 29 will allow the Government to produce additional discovery, defense
500 Pearl Street              counsel and defendant to review discovery, and parties to continue to negotiate a
New York, New York 10007      pretrial resolution of this case.
                                                                9/16/2021
Re:     United States v. Jesus Alberto Brito Maldonado
        21 CR. 167 (LJL)

Dear Judge Liman,

         With the consent of the Government, I respectfully write to request an adjournment of
approximately 45 days of the September 17 status conference. The Government is in the process of
preparing a plea agreement that can potentially resolve this matter. An adjournment would allow the
parties to continue pretrial negotiations. Moreover, the Government anticipates disclosing additional
elecotrnic discovery in this matter. An adjournment would provide an opportunity for me to review this
discovery with Mr. Brito.

         As noted above, the Government consents to this adjournment. Additionally, Mr. Brito consents
to the exclusion of time until the next status conference.


                                                        Respectfully submitted,
                                                        /s/
                                                        Zawadi Baharanyi
                                                        Assistant Federal Defender
                                                        917-612-2753
cc:     Jonathan Bodansky (ECF).
